Citation Nr: 0909120	
Decision Date: 03/11/09    Archive Date: 03/17/09

DOCKET NO.  06-32 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from August 1972 to August 
1974.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a January 2004 decision by the 
RO which, in part, denied service connection for PTSD.  In 
June 2007, a hearing was held at the RO before a member of 
the Board.  In October 2007, the Board, in part, remanded the 
issue for additional development.  

REMAND

In response to a September 2008 notification that the member 
of the Board who conducted the Travel Board hearing in June 
2007 was no longer at the Board, the Veteran indicated that 
he wished to be rescheduled for another Travel Board hearing.  
Thereafter, the Veteran was offered and accepted a video 
conference hearing in lieu of a Travel Board hearing, and was 
scheduled for a hearing in January 2009.  However, two weeks 
prior to the date of the hearing, the Veteran notified VA 
that he would be unable to attend the hearing due to health 
problems, and asked to be rescheduled for a Travel Board 
hearing.  As such, the appeal must be returned to the RO for 
appropriate action as provided for under 38 C.F.R. 
§ 20.704(c) (2008).  

In view of the recent developments, this case is REMANDED to 
the RO for the following:  

The Veteran should be scheduled for a 
personal hearing before a traveling 
member of the Board of Veterans' Appeals 
sitting at the RO as soon as practicable.  

By this REMAND, the Board intimates no opinion; either legal 
or factual, as to any final determination warranted in this 
case.  No action is required of the Veteran until he is 
notified by the RO.  The Veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

